DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 20 recites the limitation "the filling device".  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a filling device. 
Claims 1, 20 and 21 are also indefinite as they recite “the distance from the filling device to the can in the second position is greater than the distance from the filling device to the can in the first position”. It is not clear what the filling device is and where it is located to be able to determine the distance. Is the filling device located above the can? Is the nozzle for dispensing the gravy located at a distant farther into the can than a nozzle for dispensing the meat emulsion? Further, it is not clear how the meat emulsion is dispensed to determine the distance. Is it dispensed via a nozzle that is inserted into the can in a first position and the nozzle for dispensing the gravy is further down in the can in a second position? 
Further it is not clear how the apertures are horizontally facing relative to the single opening, but are positioned horizontally and vertically at the center of the meat emulsion. If they are positioned vertically, would they not also be vertically facing relative to the opening? 
Claims 7 and 11-12 are included as they depend from claim 1.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 2001/0041202 A1; Nov. 15, 2001).
Regarding claims 1, 12 and 20, Dupont discloses method for making a canned food product of two compositions comprising dispensing a first composition into a can that is in an upright position that has a single opening facing upwards, dispensing a second composition into a first composition from a nozzle having an aperture and removing the filling nozzle from within the can, wherein the first composition encloses the second composition (See Figures; [0011], [0028] [0046], [0047], [0050], [0055], [0056]). Dupont discloses that the first composition is a meat emulsion ([0011], [0028], [0055], [0056]). Dupont further discloses that the second composition, or inner phase, can include gravy ([0050]).
While Dupont discloses a filling nozzle having an aperture, Dupont fails to teach the nozzle having a plurality of horizontal facing apertures. However, the examiner notes that this is merely a duplication and rearrangement of parts and obvious to one of ordinary skill in the art absent new or unexpected results. Both Dupont and the instant invention result in a two composition canned food product and therefore there is nothing unexpected with respect to the filling nozzle having one aperture as taught by Dupont or multiple horizontal apertures. 

Dupont teaches that the can is retorted at a temperature from 115 to 135 degrees Celsius for a time period from 30 to 100 minutes ([0049]), while the instant claims require a temperature from 121 to 128 degrees Celsius for a time period from 25 to 50 minutes. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Dupont teaches that the meat emulsion encloses the gravy, Dupont fails to teach the gravy completely enclosed by the meat emulsion as the meat emulsion does not enclose the gravy on the bottom or top of the can. However, such modification would have been obvious to one of ordinary skill in the art. Allowing the meat emulsion of Dupont to completely enclose the gravy does not provide any function to the product and is merely a design change over the product of Dupont. Therefore, it would have been obvious to fill the meat emulsion on the top and bottom of the container as it would still provide a canned filled pet food. Dupont discloses using a nozzle with an aperture to inject the gravy into the can, which is similar to applicant and therefore obvious to inject the gravy into the can wherein the meat emulsion completely encloses the gravy. 
	Dupont further teaches that dispensing of the second composition, or inner phase, comprises moving the can (e.g. raising or lowering the can) so that the filling 
Dupont does not disclose that movement of the can is continuous and further teaches moving the can to different positions depending on what composition is being dispensed.
Regarding claim 11, Dupont discloses that the canned food is for a companion animal (Abstract).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al. (US 2001/0041202 A1; Nov. 15, 2001) as applied to claim 1 above, and further in view of Oyler (US Patent No. 2,755,190; July 17, 1956).
Regarding claim 7, Dupont teaches filling the first composition into a can as described above, but fails to teach a sealing engagement of the can with the filling device and using a vacuum to pull the meat emulsion into the can.
Oyler discloses a process for filling a can with fruit and syrup, wherein a vacuum is used to provide a sealing engagement and pull the syrup into the can with the fruit. Oyler teaches that the vacuum removes occluded air and gases from the can to prevent movement of the food contents within the can and to prevent any contamination from the air and gases (col 2 lines 35-65).

Regarding claim 21, as stated above, Dupont discloses method for making a canned food product of two composition comprising dispensing a first composition into a can, dispensing a second composition into a first composition from a nozzle having an aperture and removing the filling nozzle from within the can, wherein the first composition encloses the second composition (See Figures; [0011], [0028] [0046], [0047], [0050], [0055], [0056]). Dupont discloses that the first composition is a meat emulsion ([0011], [0028], [0055], [0056]). Dupont further discloses that the second composition, or inner phase, can include gravy ([0050]).
Dupont teaches filling the first composition into a can as described above, but fails to teach a sealing engagement of the can with the filling device and using a vacuum to pull the meat emulsion into the can.
Oyler discloses a process for filling a can with fruit and syrup, wherein a vacuum is used to provide a sealing engagement and pull the syrup into the can with the fruit. Oyler teaches that the vacuum removes occluded air and gases from the can to prevent movement of the food contents within the can and to prevent any contamination from the air and gases (col 2 lines 35-65).
It would have been obvious to one of ordinary skill in the art to have a sealing engagement of the can with the filling device and using a vacuum to pull the meat 
Dupont further teaches that dispensing of the second composition, or inner phase, comprises moving the can (e.g. raising or lowering the can) so that the filling nozzle extends into the can ([0046]) and further removing the nozzle from the can when finished by lowering the can to a third position ([0046]). It would have been obvious to one of ordinary skill in the art to vary the movement and distance of movement of the can or nozzle in order to fill the can appropriately, wherein the meat emulsion completely encloses the gravy.
While Dupont discloses a filling nozzle having an aperture, Dupont fails to teach the nozzle having a plurality of horizontal facing apertures. However, the examiner notes that this is merely a duplication and rearrangement of parts and obvious to one of ordinary skill in the art absent new or unexpected results. Both Dupont and the instant invention result in a two composition canned food product and therefore there is nothing unexpected with respect to the filling nozzle having one aperture as taught by Dupont or multiple horizontal apertures. 
Further, the claims state that the apertures are positioned horizontally and vertically at the center of the meat emulsion. Dupont discloses that the aperture is positioned vertically and dispensed into the can in such position, which results in a canned food product as claimed. Therefore, the exact location and arrangement of apertures is merely an obvious variant over the prior art as it does not result in a different prior over the prior art. 
While Dupont teaches that the meat emulsion encloses the gravy, Dupont fails to teach the gravy completely enclosed by the meat emulsion as the meat emulsion does not enclose the gravy on the bottom or top of the can. However, such modification would have been obvious to one of ordinary skill in the art. Allowing the meat emulsion of Dupont to completely enclose the gravy does not provide any function to the product and is merely a design change over the product of Dupont. Therefore, it would have been obvious to fill the meat emulsion on the top and bottom of the container as it would still provide a canned filled pet food. Dupont discloses using a nozzle with an aperture to inject the gravy into the can, which is similar to applicant and therefore obvious to inject the gravy into the can wherein the meat emulsion completely encloses the gravy. 
prima facie case of obviousness exists. (MPEP 2144.05 I)


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The proposed amendments have presented additional 112(b) indefiniteness that further needs clarification. 
Additionally, as Dupont discloses a method for enclosing a filling in a food product as claimed, the examiner notes that the location and position of the apertures in the nozzle is merely an obvious variant over the prior art as it would not result in a structurally different and unobvious product that what is taught by Dupont.
For the reasons stated above, a 103 rejection is maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHANIE A COX/Examiner, Art Unit 1791